IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 
 
ON MOTION FOR REHEARING
 



NO. 3-93-113-CV



ESTATE OF CATHERINE MONDINE HAYES, DECEASED,

	APPELLANT

vs.



PIN OAK PETROLEUM, INC., ET AL.,

	APPELLEE

 


FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT

NO. 8515, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING

 



PER CURIAM


	The judgment and opinion, dated October 6, 1993, are withdrawn and the following
substituted therefor.
	On October 6, 1993, this Court dismissed the appeal for want of prosecution
because appellant, the Estate of Catherine Mondine Hayes, Deceased, had not filed a statement
of facts, a brief, or motions for extension of time within which to file the statement of facts and
brief.  See Tex. R. App. P. 54(a), 74(l)(1).  Appellant has filed a motion for rehearing asserting
that the parties have settled the controversy underlying this appeal.  The parties (1) have filed a joint
motion to dismiss the appeal in accord with their settlement agreement.  See Tex. R. App. P.
59(a)(1)(A).  We grant the motions.
	The appeal is dismissed in accord with the settlement agreement of the parties.

Before Justices Powers, Jones and Kidd
Appeal Dismissed
Filed:  December 22, 1993
Do Not Publish
1.      1  Appellees in this cause are Pin Oak Petroleum, Inc.; HECI Exploration Company; Mobil
Producing Texas & New Mexico, Inc.; Isabel Sehlke; Edward Sehlke, Jr.; Clarice Bredthauer;
Betty Ann Hohlt; Maurice Gantt; George E. Spacek; Bessie Belcher; Brenda Walker; Sharon Kay
Pea; Ruby J. Reid; Loraine Hodge; Odell Hodge; Ernestine Moore; Adel Hancock; W. R.
Hancock, Jr.; Ruby Nell Hardaway; Larry Bonds; Nancy Davis; Verda Robertson; Jack Hodge;
Roscoe Hodge; Robert M. Edsel; William C. Shuford, Jr.; William C. Shuford, Sr.; Pin Oak
Joint Venture; Teri Smith, Trustee; Bridge Oil U.S.A., Inc.; James H. Edsel; Richard Jones;
Rodney G. Laver; Karen S. Malone; 1986 -Stea Limited Partnership; and Togo and Co. 
Additional appellees, and intervenors in the trial court, are Rufus Moore; Lawrence Moore;
Berthella Spencer; Helen M. Washington; Ruby Lewis Huff; Shirley M. Corprew; Adele
Hancock; Rosalee Harge Coleman; Rosa M. Moten; Clara B. King; Caron E. Thompson; Yvonne
McDowell Waiter; Willie Mae Colvin Campbell; Charles R. Veal; Henry Moore; Eldred L. York;
Barbra Collins; Marjorie Colvin; Lawrence Gantt; Preston D. Veal; Shirley F. Taylor; Seewillow
Avis Norwood; Larry N. Jackson, Sr.; Dorothy L. Brookins; Ronald J. Mondine; Erma Colvin
Borens; Evaree Taylor; Tonsetta Mayfield Irvin; Clyde Veal; S. W. Mitchell; Ernest Thomas;
Ruth Carter Carroll; Leona Colvin Robinson; James Veal; Lee Etta Zora Mondine Moore; Florida
Veal; Alex McDowell, Jr.; Bennie F. Marie Sam; Ellen Davenport; Dorothy Mae Phillips; Bessie
L. Becher; Ruby J. Reid; Billie J. Colvin Newburn; Willie Marie (White) Ezebb; Davis Veal;
Jesse M. Moore; Rosa Mary Jones; Dennis Hobbs; Dorothy May Phillips; Annie Black; Willie
Lee Covin, Sr.; Dorothy Dedrick; Rosevelt Colvin, Sr.; Juanita Nix; Nina Wilson; Deborah Carol
Robinson; Sharon Jackson; Retha Edwunch; Laticia Jackson; Emma M. Jackson; John D.
Jackson; William M. Jackson; Essie M. Davis; Evelyn Moultire; Sandra L. Richards; Mae Joyce
Cashaw; Pamela E. Jackson; Janie Lee Oages; L. C. Mondine; Milton Roberson, Jr.; Bobbie
Williams; Edna Marie Arkadie; Leroy Colvin; Jessie Belle Kerr Clark; David J. Colvin; Earlie
Mitchell; Milton Roberson, Jr. (XXX-XX-XXXX); Nathaniel Hardimon; James Veal; Gregory
Spencer; Harold R. Kanida; Milton Robertson, Jr. (XXX-XX-XXXX); Mayme Odessa Punchard; and
Joyce E. Punchard Carter.